Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 1 of 25 PageID #: 30




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X

BEN BRINKMANN, HANK BRINKMANN,                                    Civil Action No. 2:21-cv-02468
and MATTITUCK 12500 LLC.,

                                   Plaintiffs,                    COMPLAINT FOR
                                                                  DECLARATORY AND
                                                                  INJUNCTIVE RELIEF

                          -against-
                                                                  Jury Trial Demanded
TOWN OF SOUTHOLD, NEW YORK,

                                    Defendant.
--------------------------------------------------------------X

        Plaintiffs BEN BRINKMANN, HANK BRINKMANN, and MATTITUCK

12500 LLC., by their attorneys, the Institute for Justice, complaining of the

defendant, respectfully allege as follows.

                                               Introduction

        1.       This is a Fifth Amendment lawsuit challenging the Town of Southold’s

attempt to seize private property from Plaintiffs (“the Brinkmanns”), via eminent

domain, for the specific purpose of preventing the Brinkmanns from building and

operating a lawful business that satisfies all zoning and other regulatory

requirements.

        2.       The Town’s stated purpose for the taking is the creation of a small

public park, but this is a pretext concealing the actual purpose. The Town did not

contemplate a park, much less engage in any planning for a park on the

Brinkmanns’ property, until after they applied for a building permit, and after the




                                                        1
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 2 of 25 PageID #: 31




Town had exhausted every other regulatory avenue in its attempt to stop the

Brinkmanns from obtaining a building permit. The Town has made no effort to

purchase a larger parcel next door that is for sale and equally suitable for a small

park.

        3.   Eminent domain must be used for a public use. And the government’s

asserted public use must be the actual reason for using eminent domain. When, as

here, the government uses eminent domain for an illegitimate reason—just to halt a

lawful business—and uses a park as a pretext to justify that taking, the exercise of

eminent domain is unconstitutional.

        4.   Brinkmann’s Hardware is a Long Island-based, family-owned business.

The Brinkmanns want to open a new hardware store on an approximately 1.75-acre

parcel (the “Property”) they own along the main thoroughfare through the Hamlet

of Mattituck in Southold (12500 NYS Route 25 (SCTM# 1000-114.-11-17)).

        5.   The Town’s government, however, does not want Brinkmann’s

Hardware in their Town. So, the Town has used every tool at its disposal to try and

stop the Brinkmanns. The Town has insisted that the Brinkmanns pay exorbitant

fees for impact studies, but they paid up. The Town has imposed a (selectively

enforced) moratorium on all new building permits along the main thoroughfare

where the Property is located, but the Brinkmanns sued to end the moratorium.

The Town even tried to induce Bridgehampton National Bank to breach its contract

for the sale of the Property to the Brinkmanns, with the Town Supervisor vowing

that Brinkmann’s Hardware would never open there.




                                          2
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 3 of 25 PageID #: 32




        6.    Lacking any legitimate reason to stop the Brinkmanns from building

its new location, which Plaintiffs are entitled to do as a matter of right on the

commercially zoned Property, the Town has now authorized seizing the

Brinkmanns’ land through eminent domain, ostensibly for a park.

        7.    This is a sham. The Town had never previously considered putting a

park on this land; the only reason it is doing so now is to stop the Brinkmanns from

opening a store on the land it owns.

        8.    State and federal courts around the country have recognized that

takings are unlawful when the government’s stated purpose is a mere pretext for

some other, illegitimate purpose. And one such illegitimate purpose is to prevent

property owners from making entirely lawful uses of their property.

        9.    The Brinkmanns filed this lawsuit seeking: (1) a declaration that the

sham public-use determination for the Town’s pretextual park violates the Fifth

Amendment’s public-use requirement; and (2) an injunction preventing the Town

from acquiring the Property using eminent domain based on the invalid public-use

determination at issue here or any similarly invalid declaration in the future.

                                       Parties

        10.   Plaintiffs Ben and Hank Brinkmann are residents of the State of New

York.

        11.   Ben and Hank are the sole owners of Plaintiff Mattituck 12500 LLC,

which is organized and in good standing under the laws of the State of New York.

Mattituck 12500 LLC owns the Property in the Hamlet of Mattituck, which is a




                                           3
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 4 of 25 PageID #: 33




neighborhood within Southold, New York. The Property’s address is 12500 NYS

Route 25, and it is located at the northeast corner of New Suffolk Avenue and Route

25 in the Hamlet of Mattituck (SCTM# 1000-114.-11-17). The Property is the

subject of this litigation.

          12.   Defendant Town of Southold is a municipal corporation organized

under the laws of the State of New York.

                                Venue and Jurisdiction

          13.   This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1343, 2201, 2202, and 42 U.S.C. § 1983.

          14.   Venue lies in this Court pursuant to 28 U.S.C. § 1391.

                                  Factual Allegations

          15.   Brinkmann’s Hardware is a small, family-owned and -operated

business that has operated on Long Island since 1976.

          16.   In 1976, Tony and Pat Brinkmann opened the first Brinkmann’s

Hardware store in Sayville, New York. At the time, the store was only 1,200 square

feet.

          17.   Since then, the business has expanded to four locations on Long Island:

Blue Point, Holbrook, Miller Place, and the original (now flagship) location in

Sayville.

          18.   Tony and Pat have since retired, and their children, Mary, Ben, and

Hank now run the stores. (Mary is not directly involved with the planned Southold

store.)




                                            4
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 5 of 25 PageID #: 34




      19.    Brinkmann’s Hardware stores are mid-sized neighborhood hardware

stores, the type of which has been a staple of American main streets for generations.

      20.    The Brinkmanns have proven that small hardware stores can still

compete with big box stores like Home Depot. They do this by prioritizing customer

service and convenience. They strive to always build stores in the downtown area,

and on well-exposed corners (like the Property in Mattituck) whenever possible.

Customers value Brinkmann’s convenient locations, knowledgeable staff, and

competitive prices.

      21.    Ben and Hank Brinkmann understand that the success of their stores

is highly dependent on the stores’ locations. A Home Depot can open anywhere, and

people will drive long distances to get to it, but a neighborhood hardware store has

to be convenient.

      22.    Ben and Hank know Long Island well, and they are always on the

lookout for possible locations for new stores, but ideal locations are scarce.

      23.    In 2011, Ben and Hank discovered a vacant lot for sale that they

thought would be perfect for a new store. It is 1.7 acres, commercially zoned,

undeveloped, and located on a main street corner in the Town of Southold.

      24.    In 2011, however, the Brinkmanns were not in a financial position to

acquire the Property and build a new store.

      25.    In 2011, Bridgehampton National Bank, which intended to build a new

branch on the location, bought the Property.

      26.    In 2011, when the Property was for sale, the Town never made any




                                           5
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 6 of 25 PageID #: 35




effort to acquire the Property and did not have any plans for a park on the Property.

      27.    The bank never built a new branch on the Property because it moved

into an existing building in town that unexpectedly became available.

      28.    The bank held the Property until 2016, when Brinkmann’s was able to

expand. Ben and Hank approached the bank about buying the Property, and the

bank agreed. They contracted to purchase the lot for $700,000 on December 2, 2016.

      29.    In 2016, when the bank sold the Property to the Brinkmanns, the

Town made no effort to acquire the Property and had no plans for a park on the

Property.

      30.    The Brinkmanns’ purchase agreement with Bridgehampton contained

a due-diligence period to ensure that the Brinkmanns would, in fact, be able build a

store on the location.

      31.    Upon signing the contract, Ben and Hank immediately started meeting

with Town officials and other stakeholders to move the project forward through

permitting and zoning review, and then to construction.

      32.    One of the first things that Ben and Hank did in 2017 was discuss

their plans with the owner of the one existing hardware store in Mattituck, Rich

Orlowski. Ben and Hank proposed buying out Orlowski’s existing business.

Orlowski and the Brinkmanns agreed that, when the new Brinkmann’s location

opened, Orlowski would close his store for a lump sum payment of the value of his

inventory as of the date he closed his business (believed to be approximately

$350,000), and that he would be hired as the manager of the new Brinkmann’s




                                          6
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 7 of 25 PageID #: 36




location.

      33.       In April 2017, the Brinkmanns engaged a local architect, Nemschick

Silverman Architects P.C., to conduct a feasibility study and draw up site plans.

      34.       The contract provided that the new hardware store should “match the

surrounding neighborhood design aesthetic.”

      35.       The Brinkmanns met with the Southold Town Planning Department in

May 2017, to inform them of their plans for a new location.

      36.       During the May 2017 meeting with the Planning Department,

Southold planning officials did not state that the Town had plans for a public park

on the Property.

      37.       Planning officials did not state during the May 2017 meeting that the

Town had plans for a public park on the Property because the Town did not have

any such plans.

      38.       The Brinkmanns also held two meetings with the Mattituck-Laurel

Civic Association. First, they met with just the leadership of the Association in July

2017, and Orlowski attended that meeting to help introduce the plan and to

demonstrate that he was working with the Brinkmanns. Then they held an open

meeting in September 2017.

      39.       The open meeting was attended by Southold Town Supervisor Scott

Russell and at least two councilmembers. At the meeting, some residents expressed

concern about the impact that the proposed store would have on traffic at the

intersection.




                                            7
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 8 of 25 PageID #: 37




      40.    At the meeting, Ben and Hank Brinkmann promised that they would

pay for whatever intersection improvements might be deemed necessary by traffic

studies.

      41.    After the meeting, Supervisor Scott Russell wrote: “I give credit to the

applicant for his willingness to walk into the lion’s den. From my perspective, a

great deal of concern is the impact on traffic and the overall impact on safety. That

is an over-riding concern on all applications in that area. That is very

understandable.”

      42.    A traffic study was ultimately completed in September 2020, and

nothing in the study indicated that the proposed hardware store would cause traffic

problems.

      43.    At no point during the July or September 2017 meetings with the

Mattituck-Laurel Civic Association did either Town Supervisor Russell or anyone

else state that the proposed Brinkmann’s location on the Property conflicted with

existing Town plans to build a public park on the Property.

      44.    No one stated during the July or September 2017 meetings that the

proposed Brinkmann’s location conflicted with existing Town plans to build a public

park on the Property because no such plans existed.

      45.    The Brinkmanns shared the site plans with the Town Planning

Department prior to submitting a formal application. The Plans went through two

rounds of revisions based on those discussions.

      46.    In January 2018, the Brinkmanns filed their first permit application




                                           8
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 9 of 25 PageID #: 38




with the Town Building Department. This application contained the third version of

the site plan, which had been revised based on prior discussions with Town officials.

See Southold Code § 144-8.

      47.    That application was denied by the Town Building Department in

March 2018, because no site plan had been approved by the Planning Department.

      48.    In denying the January 2018 permit application, planning officials did

not state that the proposed Brinkmann’s location conflicted with existing Town

plans to build a public park on the Property.

      49.    In denying the January 2018 permit application, planning officials did

not state that the proposed Brinkmann’s location conflicted with existing Town

plans for a public park on the Property because no such plans existed.

      50.    In April 2018, the architects completed their designs for the Property

depicting a 12,000 square-foot hardware store, a 3,000 square-foot paint store, 5,000

square feet of storage, and 80 parking spaces. As requested by the Planning

Department, this version of the plan depicted the buildings abutting the main road,

with parking behind.

      51.    In May 2018, the Brinkmanns and the architects attended a

preliminary planning meeting with the town Planning Department and applied for

site-plan approval.

      52.    In June 2018, the Town notified the Brinkmanns that the project

required a “Special Exception Permit,” with a $1,000 application fee, because the

planned store would be over 6,000 square feet.




                                          9
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 10 of 25 PageID #: 39




       53.    The Town’s ordinances contain a lengthy list of objective requirements

 for stores over 6,000 square feet. These requirements address issues including

 setbacks, architectural style, building materials, parking, and signage. See § 280-

 45(B)(10).

       54.    The Brinkmanns’ plans addressed all of these requirements, and they

 were prepared to modify their plans further based on feedback from the Planning

 Board.

       55.    Another requirement to build a store over 6,000 square feet is that the

 Planning Board is required to conduct a “Market and Municipal Impact Study,” to

 determine that the proposed store will not have an adverse impact on various

 aspects of the local economy. § 280-45(B)(10)(b). In June 2018, the Town notified the

 Brinkmanns that the project required such a study, with a fee to be determined.

       56.    In notifying the Brinkmanns in June 2018 that they needed to

 complete a “Market and Municipal Impact Study,” planning officials did not notify

 the Brinkmanns that their proposed hardware store conflicted with existing Town

 plans for a public park on the Property.

       57.    In notifying the Brinkmanns in June 2018 about the “Market and

 Municipal Impact Study,” planning officials did not state that the proposed

 Brinkmann’s location conflicted with existing Town plans for a public park on the

 Property because no such plans existed.

       58.    In the summer of 2018, Orlowski changed his attorney, hiring the

 former Town attorney, Martin Finnegan.




                                            10
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 11 of 25 PageID #: 40




       59.   Mr. Finnegan contacted the Brinkmanns on July 10, 2018, to inform

 them that he represented Mr. Orlowski. And on July 24, 2018, Finnegan again

 contacted the Brinkmanns to inform them that Orlowski was “renegotiating the

 agreement” and demanding double the price, $700,000, to buy out Orlowski’s

 hardware store.

       60.   On July 31, 2018, the Town notified the Brinkmanns that the fee for

 the Impact Study would be $30,000.

       61.   In notifying the Brinkmanns in July 2018 that the study fee would be

 $30,000, planning officials did not inform the Brinkmanns that their proposed

 hardware store conflicted with existing Town plans for a public park on the

 Property.

       62.   In notifying the Brinkmanns in July 2018 that the study fee would be

 $30,000, planning officials did not inform the Brinkmanns that their proposed

 hardware store conflicted with existing Town plans for a public park on the

 Property, because no such plans existed.

       63.   By this time, it was becoming increasingly clear to Ben and Hank that

 the Town was deeply opposed to them opening the new store.

       64.   Three days after the Town informed the Brinkmanns they would have

 to pay the Impact Study fee, Mr. Finnegan again wrote to the Brinkmanns on

 August 2, 2018, and told them Orlowski had reduced the demand for his hardware

 store business to $450,000, indicating that the Brinkmanns needed to pay up to

 “eliminate . . . insurmountable hurdles” that the Brinkmanns were facing with




                                            11
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 12 of 25 PageID #: 41




 permitting because “upgrading your status to the existing local hardware store

 should shed a favorable light on your application.”

       65.    Upon information and belief, Mr. Finnegan, the former Town Attorney,

 had personal knowledge of the Town’s evaluation of the Brinkmanns’ permit

 application at the time he was representing Mr. Orlowski and renegotiating the sale

 of Orlowski’s hardware store in Southold.

       66.    The Brinkmanns rejected both offers that Mr. Finnegan presented: the

 $700,000 offer for Orlowski’s hardware store business that Finnegan made on July

 24, 2018, and the offer Finnegan made on August 2, 2018, for the reduced amount of

 $450,000, which Finnegan communicated alongside a reference to how acceptance

 may affect the Brinkmanns’ then-pending permit application with the Town.

       67.    In September 2018, the Town Board voted to try to buy the Property

 from the Brinkmanns.

       68.    The Town voted to try to purchase the Property in September 2018 for

 the sole and specific purpose of stopping the Brinkmanns from building and

 operating their proposed location at the Property.

       69.    Prior to the September 2018 vote to try to purchase the Property, the

 Town had not engaged in any planning for a public park on the Property; had not

 tasked any Town committee with evaluating the possibility of a new public park on

 the Property; had not tasked any Town planning staff with evaluating the

 possibility of a new public park on the Property; had not conducted any financial

 analyses of creating a new park on the Property; had not evaluated any alternative




                                          12
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 13 of 25 PageID #: 42




 location for a new public park somewhere other than the Property (including, for

 example, the possibility of purchasing the undeveloped land for sale next to the

 Property); had not surveyed Town citizens or held stakeholder meetings with

 citizens about purchasing the Property for a new park; had not conducted any

 geotechnical survey of the Property to determine its suitability for a public park;

 had not held any public hearings about creating a new public park on the Property;

 had not retained any outside consultants to evaluate the Property as a location for a

 new public park; and had not retained any architects, contractors, traffic engineers,

 or landscapers to evaluate the Property or design and build a new park on the

 Property.

          70.    No public records indicate that the Town was previously considering

 that land for a park until the Brinkmanns decided to open a hardware store there.

          71.    The Town never attempted to purchase the Property when it was for

 sale in 2011.

          72.    The Town never attempted to purchase the Property from its 2011

 buyer, Bridgehampton National Bank, until after the Brinkmanns had already

 contracted to purchase the property and had applied for a permit to build their

 store.

          73.    The Town did not approach Bridgehampton National Bank to purchase

 the Property after the bank decided not to develop it.

          74.    There is also an undeveloped plot of land next door to the Property

 that, at the time of this filing, is for sale and which would be equally suitable for a




                                             13
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 14 of 25 PageID #: 43




 park, but which the Town has never considered acquiring.

       75.    In October 2018, the Town took more drastic measures, attempting to

 interfere with the Brinkmanns’ purchase contract for the vacant lot. Scott Russell,

 the Southold Town Supervisor, called the president of Bridgehampton National

 Bank, Kevin O’Connor. Russell pressured O’Connor not to sell the property to the

 Brinkmanns. He suggested that O’Connor instead sell to the Town. O’Connor

 responded that he would proceed with the sale as contracted, to which Russell

 responded, “I will never allow anything to be built on that property.”

       76.    When Town Supervisor Russell called the president of Bridgehampton

 National Bank to demand that the bank breach its real-estate contract with the

 Brinkmanns and not close on the Property, he did not state that the Town had

 plans to build a park on the property because there were no Town plans for a park

 and the Town had no actual desire for a Park. The Town’s only objective was to stop

 the Brinkmanns.

       77.    O’Connor called Ben and Hank to tell them about this conversation

 with the Town Supervisor.

       78.    Later, the Assistant Town Attorney, Damon Hagan, called

 Bridgehampton Bank’s attorney, Vincent Candurra, and similarly pressured

 Bridgehampton to back out of the sale contract with the Brinkmanns.

       79.    Ben and Hank were undeterred, and they closed on the Property on

 November 20, 2018.

       80.    At the closing, Candurra told the Brinkmanns about the call he




                                          14
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 15 of 25 PageID #: 44




 received from Hagan. Candurra told the Brinkmanns he was “put off” by the

 threatening and inappropriate nature of the call.

       81.     In January 2019, the Brinkmanns paid the Town $30,000 for the

 impact study that the Town’s Planning Board required.

       82.     The pending permit application required no zoning changes, no

 waivers, and no discretionary variances. The plans for the store complied with all of

 the other requirements for a square footage exemption, and Ben and Hank believed

 that by paying the fee for the impact study, they could finally force the Town to act

 on their application.

       83.     A few weeks after the Brinkmanns paid the $30,000 impact-study fee,

 the Town enacted a six-month moratorium on any new building permits along the

 main thoroughfare where the Property is located. The moratorium was limited in

 geographic scope: It covered only a one-mile stretch of road, and it was centered on

 the Brinkmanns’ property.

       84.     The Town also offered to refund the $30,000, but the Brinkmanns

 refused, knowing that accepting the refund would make their application

 incomplete.

       85.     During the six weeks between the time the Brinkmanns paid the Town

 $30,000 for the market impact study on January 9, 2019, and when the Town

 enacted the permit moratorium on February 26, 2019, the Town failed to perform

 any work on the market study despite it being legally required to complete that

 study within 90 days, Town of Southold City Code § 280-45(B)(10)(b). Nor did the




                                           15
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 16 of 25 PageID #: 45




 Town retain the outside consultant it had previously identified in July 2018 “to

 conduct this study” (Nelson, Pope, and Voorhis), when demanding that the

 Brinkmanns pay a fee of $30,000 “to cover the cost of this study.”

       86.    Notwithstanding that the Town was required by law to complete the

 impact study within 90 days, the Town has, to date, taken no action to even begin

 the study.

       87.    The Town’s permit moratorium concerned only the approval and

 issuance of permits; it did not excuse the Town from processing the Brinkmanns’

 application, nor did the Town’s moratorium waive any of the Town’s legal

 obligations related to the deadlines by which it had to complete the market study it

 required from the Brinkmanns.

       88.    Exasperated, the Brinkmanns sued the Town in state court in May of

 2019, challenging the moratorium. That litigation is ongoing.

       89.    The Town has twice extended the moratorium, first in August 2019,

 then in July 2020.

       90.    Each time it sought to extend the permit moratorium, the Town

 submitted a “local law” referral to the Suffolk County Planning Commission. In

 response, Suffolk County requested evidentiary support for extending the

 moratorium and the Town failed to provide it.

       91.    When the Town made a “local law” referral to Suffolk County

 concerning the first extension of its permit moratorium, the County’s staff

 recommended “disapproval” because the Town’s bare assertions for needing the




                                          16
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 17 of 25 PageID #: 46




 moratorium lacked evidentiary support. Rather than reject the referral, Suffolk

 County’s Planning Commission deemed it “incomplete” and requested that the

 Town provide traffic studies and relevant sections of the Town’s comprehensive

 plan. The Town ignored this request.

       92.    When the Town sought a second extension of its moratorium and sent

 a “local law” referral to the Suffolk County Planning Commission, the County

 produced a report noting that the Town of Southold never provided the County with

 the supporting evidence it requested for the Town’s first extension. Thus, for this

 second extension, Suffolk County staff again recommended that the moratorium be

 “disapproved” because there were no findings that (1) “indicate how serious or

 urgent these circumstances are”; (2) “there are no other alternatives, less

 burdensome on property rights than the moratorium”; and (3) “there are no findings

 that indicate why the existing land use ordinances are not adequate.”

       93.    During this time, the Town has selectively enforced the moratorium,

 granting building permits to parties other than the Brinkmanns.

       94.    Upon information and belief, the Town has granted at least three

 waivers to the moratorium: (1) Wickham Road LLC, owner of 12800 Main Road,

 Matittuck, received a waiver to obtain a variance to turn a vacant building into

 offices; (2) Abigail A. Wickham as agent for 11155 Main Road LLC, property

 location at 11155 Route 25, Mattituck, received a waiver for internal renovations

 and a handicap ramp; and (3) Patricia C. Moore as agent for Love Lane Village

 LLC, property location at 13650 Main Road, Mattituck, received a waiver for




                                           17
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 18 of 25 PageID #: 47




 interior and exterior work including the addition of solar panels.

       95.    The Brinkmanns did not apply for a waiver to the moratorium because

 they believed it would have been futile, as the moratorium was clearly targeted at

 their proposed hardware store.

       96.    The building moratorium was specifically intended to stop the

 Brinkmanns, as it was imposed shortly after their application became complete, and

 it has been selectively waived for parties other than the Brinkmanns despite those

 properties being located on the same main thoroughfare where the Brinkmanns’

 Property is located.

       97.    The fact that applications were being processed during the moratorium

 further emphasizes that the moratorium was designed to stop the Brinkmanns.

 Applications were being processed during the moratorium, but not the Brinkmanns’

 application. This is despite the fact that the Brinkmanns submitted a complete

 application, paid $30,000 for an impact-study fee, and the Town was required to

 complete its evaluation of “undue adverse impact” within 90 days from the

 submission of that fee, and also vote on that determination 30 days after conducting

 that evaluation. Town of Southold City Code § 280-45(B)(10)(b). In sum, the Town

 was required to act on the Brinkmanns’ application and it did not, even though it

 acted on other applications.

       98.    The vacant property next door remains for sale, and the Town did not

 consider that land’s suitability for a park.

       99.    On June 22, 2020, the trial court in the Brinkmanns’ state court




                                            18
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 19 of 25 PageID #: 48




 lawsuit denied the Town’s motion to dismiss, allowing their challenge to the

 moratorium to proceed.

       100.   Soon thereafter, in July 2020, the Town held a public legislative

 hearing, as required by New York law, to determine whether a park on the Property

 would constitute a public use for purposes of eminent domain. N.Y. Em. Dom. Proc.

 Law § 203.

       101.   In September 2020, the Town issued its formal “findings and

 determinations,” in which the Town concluded that acquiring the Brinkmanns’ land

 for a park would indeed be a public use. Id. at § 204; see also Resolutions 2020-571

 & 2020-572, https://perma.cc/698V-JA3B.

       102.   In September 2020, the Town authorized the acquisition of the

 Brinkmanns’ Property via eminent domain, for the ostensible purpose of building a

 “passive use park,” i.e., a park with no significant facilities or improvements.

       103.   On September 19, 2020, in a guest column in the Suffolk Times,

 Southold Town Board member Sarah Nappa confirmed that the Town’s true

 objective in using eminent domain was not to establish a park, but rather to stop

 the Brinkmanns from building a hardware store on their land.

       104.   Ms. Nappa wrote: “I can’t help but wonder, if this application had been

 filed by anyone but an outsider, if this business was owned and operated by a

 member of the ‘old boys club,’ would the town still be seizing their private property?

 The use of eminent domain by Southold Town to take private property from an

 owner because it doesn’t like the family or their business model is a dangerous




                                           19
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 20 of 25 PageID #: 49




 precedent to set.”

                                  Injury to Plaintiffs

       105.    The Town’s declaration of public use has injured Plaintiffs Ben and

 Hank Brinkmann, and 12500 Mattituck LLC (through which they own the

 property) because, under the Takings Clause of the Fifth Amendment, the public-

 use determination is a sham, the asserted public park justification for the taking of

 Plaintiffs’ property is a pretext, and this unconstitutional public-use determination

 is the basis of the Town’s intended condemnation of the Property.

       106.    Unless Plaintiffs invalidate the pretextual public-use determination in

 federal court, they will lose the Property to the Town in a state-court condemnation

 proceeding.

       107.    Plaintiffs are further injured in that, under New York law, they would

 not be permitted to raise a public-use defense in that state-court condemnation

 proceeding. N.Y. Em. Dom. Proc. Law § 204.

       108.    Plaintiffs are further injured in that their only opportunity to

 challenge public use in the New York courts was by filing an affirmative lawsuit

 challenging the sufficiency of the administrative record from the public hearing in

 supporting the Town’s legislative Determination and Findings of public use. The

 deadline to file such an action is thirty days after the determination, which has long

 since expired. N.Y. Em. Dom. Proc. Law § 207(A).

       109.    Plaintiffs are further injured in that, even if the 30-day statute of

 limitations had not already expired, New York’s Eminent Domain Procedure Law




                                            20
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 21 of 25 PageID #: 50




 authorizes state courts to review only the sufficiency of the administrative record.

 N.Y. Em. Dom. Proc. Law § 207. Discovery is not allowed. Yet, because Plaintiffs

 allege that the asserted justifications on the face of the administrative record are a

 sham, the only way for them to establish that the public-use determination was

 pretextual and unconstitutional is by engaging in discovery to prove the actual

 illegitimate purpose. In short, the specific Fifth Amendment claim that Plaintiffs

 have brought in federal court is a claim that they could never have brought in state

 court.

          110.   For the purposes of New York state law and the state courts of New

 York, the taking of the Property for a public park has been conclusively deemed a

 public use. Under the Eminent Domain Procedure Law, Plaintiffs have no ability to

 file an affirmative lawsuit in state court asserting their rights under the Fifth

 Amendment and they are not permitted to raise the Fifth Amendment as a defense

 in any state-court lawsuit that the Town files against them to obtain legal title to

 the Property and determine just compensation for Plaintiffs. N.Y. Em. Dom. Proc.

 Law §§ 204, 207(A), 208.

          111.   A property owner whose land is the subject of a legislative public use

 determination in New York has a ripe claim in federal court under the Fifth

 Amendment and 28 U.S.C. § 1983. See Goldstein v. Pataki, 516 F.3d 50, 54 n.2 (2d

 Cir. 2008).

          112.   Now that the Brinkmanns have paid all of the required fees and have

 demonstrated that they will not be deterred by the building moratorium, eminent




                                             21
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 22 of 25 PageID #: 51




 domain is the Town’s best prospect of stopping the Brinkmanns, which Town

 Supervisor Scott Russell has promised he will do.

       113.   Although the Town has not yet granted—or even acted on—the

 Brinkmanns’ application for a square footage exemption, the Brinkmanns’ plans

 meet all of the requirements for an exemption, and they are willing to modify the

 plans to the extent necessary, should the Planning Board determine that any of the

 specified requirements are not satisfied by the current plans.

       114.   The Town has taken concrete steps towards taking the Brinkmanns’

 property, and this lawsuit is the Brinkmanns’ only opportunity to litigate this

 federal constitutional issue: whether the Fifth Amendment allows a taking whose

 stated purpose is a mere pretext for preventing people from making a lawful use of

 their property.

       115.   The Brinkmanns are also injured by the public use determination

 because, as long as eminent domain appears to be a viable option for the Town, the

 Brinkmanns will never be granted a permit or be allowed to start building its store.

 And the longer this saga drags on, the more money they will have to spend and the

 more capital they will have tied up, not earning any return.

       116.   The Brinkmanns are also injured by the determination that the taking

 of their land is for a public use and the cloud of pending condemnation that it places

 over their property, which also puts any investments into the Property in jeopardy.

                   Count One: Fifth Amendment Pretextual Taking

       117.   All previous allegations are reincorporated here as if set out in full.




                                           22
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 23 of 25 PageID #: 52




       118.     The Fifth Amendment’s Takings Clause provides that “private

 property [shall not] be taken for public use, without just compensation.”

       119.     A taking is not for a legitimate public use when the government’s

 stated purpose is a mere pretext for some other, illegitimate purpose.

       120.     One such illegitimate purpose is to stop property owners from putting

 their property to uses that are entirely lawful and consistent with existing

 regulations.

       121.     When the circumstances surrounding a condemnation raise a strong

 inference that the government is acting for an improper purpose, searching judicial

 scrutiny is required.

       122.     The Town of Southold had never previously considered the

 Brinkmanns’ land for a park. It made no effort to acquire the land when it was for

 sale in 2011, nor did it approach the bank about buying it until after the

 Brinkmanns were under contract and had applied to build their hardware store.

       123.     None of the Town’s long-term planning documents discussed turning

 the Brinkmanns’ property into a park.

       124.     The Town’s proposed park is nothing but a pretext to stop the

 Brinkmanns from opening a lawful business on their own land. As such, this taking

 does not satisfy the public use requirement of the Fifth Amendment.

                                   Relief Requested

       A.       A declaratory judgment by the Court that the Town of Southold’s

 stated purpose of acquiring the Plaintiffs’ property to open a public park is a mere




                                           23
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 24 of 25 PageID #: 53




 pretext for the illegitimate objective of halting an entirely lawful use of property by

 its owners, and that such a taking violates the Fifth Amendment to the United

 States Constitution;

       B.     Permanent injunctive relief prohibiting Defendant Town of Southold

 from acquiring the Property using eminent domain based on the invalid public-use

 determination at issue here or any similarly invalid declaration in the future;

       C.     An award of attorneys’ fees, costs, and expenses in this action;

       D.     An award of nominal damages in the amount of $1 to each Plaintiff;

 and

       E.     Any other legal or equitable relief to which Plaintiffs may show

 themselves to be justly entitled.

 Dated this 4th day of May, 2021.

                                                Respectfully Submitted,

                                                /s/ William Aronin
                                                William Aronin (EDNY No. WA0685)
                                                Jeffrey Redfern*
                                                INSTITUTE FOR JUSTICE
                                                901 N. Glebe Road, Suite 900
                                                Arlington, VA 22203
                                                Phone: (703) 682-9320
                                                Fax: (703) 682-9321
                                                Email: waronin@ij.org
                                                Email: jredfern@ij.org

                                                Arif Panju*
                                                INSTITUTE FOR JUSTICE
                                                816 Congress Ave, Suite 960
                                                Austin, TX 78701
                                                Phone: (512) 480-5936
                                                Fax: (512) 480-5937
                                                Email: apanju@ij.org



                                           24
Case 2:21-cv-02468-LDH-JMW Document 1 Filed 05/04/21 Page 25 of 25 PageID #: 54




                                           Counsel for Plaintiffs
                                           * Pro Hac Vice Applications forthcoming




                                      25
